Citation Nr: 0827288	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-00 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1964 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
PTSD and assigned a 30 percent evaluation, effective 
September 30, 2004.


FINDING OF FACT

The veteran's PTSD is manifested by no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial decision in October 2005.  The RO's March 2005 
notice letter advised the veteran what information and 
evidence was needed to substantiate the claim for service 
connection and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  However, the Board has concluded 
that the preponderance of the evidence is against the 
veteran's claim.  Therefore, any questions as to the 
appropriate effective date to be assigned have been rendered 
moot, and the absence of notice regarding this element should 
not prevent a Board decision.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  See also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has issued a decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), regarding the notice 
required for an increased compensation claim.  However, in 
Vazquez-Flores, the Court distinguished claims for increased 
compensation of an already service-connected disability from 
those regarding the initial-disability-rating element of a 
service connection claim.  In addition, the Court has 
previously held that, when the rating decision that is the 
basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service VA treatment records and reports have also been 
obtained.  The appellant has not identified any additional 
records that should be obtained prior to a decision.  The 
veteran was afforded VA examinations in September 2005 and 
August 2006 to determine the severity of his PTSD.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently assigned a 30 percent disability 
evaluation for PTSD, effective September 30, 2004, pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  Under 
this diagnostic code, a 30 percent evaluation is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran does not meet the criteria for an evaluation in 
excess of 30 percent for PTSD at any point during the appeal 
period.  September 2005 and August 2006 VA contract 
examination reports, statements from the veteran's VA 
contract psychologist and VA treatment records indicate that 
the veteran's PTSD is characterized by a depressed mood, 
anxiety, suspiciousness and chronic sleep impairment.  
Additionally, these records indicate that the veteran reports 
feeling uncomfortable in some social situations.  As will be 
discussed in more detail below, such symptoms indicate some 
occupational and social impairment; however, they do not 
warrant a disability rating in excess of 30 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the veteran's symptomatology more closely approximates a 
50 percent evaluation or higher.  In this regard, the Board 
notes that September and December 2004 VA treatment records 
note the veteran does not suffer from delusions or 
hallucinations.  Similarly, while the August 2006 VA contract 
examination report reflects the veteran suffers from 
"occasional" flashbacks, there is no evidence of record 
indicating he suffers such symptoms more than once a week, 
contemplated by a 50 percent evaluation.  Finally, the 
September 2005 VA contract examination report specifically 
notes the veteran denied suffering from ritualistic behavior 
that would interfere with routine daily activities, which 
would be congruent with a higher evaluation.

With regards to speech impairment, a symptom contemplated by 
a 50 percent evaluation, the Board notes that the September 
2005 VA contract examination report notes the veteran's 
speech as normal.  In addition, the August 2006 VA contract 
examination report notes the veteran's speech to be 
cooperative, logical and coherent.

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene and impaired 
thought, memory and judgment.  In this regard, the September 
2005 VA contract examination report notes the veteran as 
well-groomed, while the August 2006 VA contract examination 
report indicates the veteran was appropriately attired.  
Finally, the September 2005 VA contract examination report 
notes the veteran's short-, intermediate- and long-term 
memory is intact with normal though process.

The Board acknowledges that the record indicates the veteran 
has some difficulty in establishing effective work 
relationships, which is contemplated by higher ratings.  For 
instance, the July 2005 and March 2006 statements by the 
veteran's psychologist indicate that the veteran's PTSD 
symptoms prevent the veteran from maintaining sustained full-
time employment.  However, the evidence of record also 
indicates the veteran is capable of maintaining successful, 
gainful employment.  In this regard, the August 2006 VA 
contract examination report notes that the veteran is 
currently employed on a permanent, full-time basis.  

In addition, the evidence of record also indicates that the 
veteran does not meet the majority of the criteria for higher 
evaluations.  The Board notes that the veteran has 
consistently denied suicidal or homicidal ideation.  Thus, 
although the Board finds that the veteran exhibits some 
symptoms associated with a higher evaluation, it concludes 
that the veteran's overall disability picture continues to 
most closely approximate that contemplated by a 30 percent 
evaluation.

Also of record are the veteran's Global Assessment of 
Functioning (GAF) scores.  GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

The veteran's GAF scores have been inconsistent over the 
course of the rating period.  The September 2005 VA contract 
examination indicates the veteran's GAF score as 80, while 
the August 2006 VA contract examination found the veteran's 
GAF score to be 55.  GAF scores ranging between 71 and 80 
indicate that, if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and no more 
than slight impairment in social or occupational functioning.  
GAF scores ranging between 51 and 60 indicate moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers or co-workers).  

The Board recognizes that the veteran's most recent GAF score 
indicates he suffers from some moderate PTSD symptoms.  
However, the Board again notes that GAF scores are just one 
component of the veteran's disability picture, and that it 
does not have a "formula" that it follows in assigning 
evaluations.  Rather, the Board considers the veteran's 
entire disability picture, including GAF scores.  
Furthermore, the Board need not accept a GAF score as 
probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same).  As such, in viewing the 
evidence of record in its entirety, the Board finds that the 
veteran's overall disability picture continues to most 
closely approximate that contemplated by a 30 percent 
evaluation.

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
Although the veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the evidence of record demonstrates that the veteran 
has successfully maintained a relationship with his wife as 
well as gainful employment.  Although the veteran reports 
anxiety and occasional anger, there is no evidence of any 
physical outbursts, nor does he report a lack of self-control 
with respect to anger.  The record also demonstrates that he 
is able to function independently, and has no delusions, 
panic attacks or obsessional rituals.  He does, however, 
exhibit a depressed mood, suspiciousness and chronic sleep 
impairment.

Overall, the Board concludes that the evidence discussed 
above supports no more than a 30 percent rating.  The Board 
acknowledges that the evidence of record demonstrates that 
the veteran has some moderate symptoms such as difficulty 
establishing and maintaining effective work relationships, 
but his overall disability picture does not warrant a rating 
in excess of 30 percent.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than 30 percent during any portion of the appeal period and, 
therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


